 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HENRY CHARLES JOHNSON, JR.,                       No. 2:18-cv-2221 JAM CKD P
12                       Plaintiff,
13             v.                                       ORDER AND
14    JOHN ARABIA, et al.,                              FINDINGS AND RECOMMENDATIONS
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se. On July 25, 2019, the court screened

18   plaintiff’s complaint as the court is required to do under 28 U.S.C. § 1915A(a). The court found

19   that plaintiff may proceed on a claim for excessive force arising under the Fourth Amendment

20   against defendants Arabia, Williams, Lee and Warren as detailed on pages 13 and 14 of plaintiff’s

21   complaint. With respect to the other defendants and the other claims identified in plaintiff’s

22   complaint, the court found that plaintiff’s complaint fails to state a claim upon which relief can be

23   granted. The court informed plaintiff he could either proceed on the claims described above or

24   file an amended complaint in an attempt to cure the deficiencies in the original. Plaintiff has

25   indicated he would like to proceed on the claims described above.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. Service of plaintiff’s complaint is appropriate for defendants Arabia, Williams, Lee and

28   Warren.
                                                        1
 1           2. The Clerk of the Court shall send plaintiff 4 USM-285 forms, one summons, an

 2   instruction sheet and a copy of the complaint.

 3           3. Within thirty days from the date of this order, plaintiff shall complete the attached

 4   Notice of Submission of Documents and submit the following documents to the court:

 5                  a. The completed Notice of Submission of Documents;

 6                  b. One completed summons;

 7                  c. One completed USM-285 form for each defendant listed in number 3 above;

 8   and

 9                  d. Five copies of the complaint.

10           4. Plaintiff need not attempt service on defendants and need not request waiver of service.

11   Upon receipt of the above-described documents, the court will direct the United States Marshal to

12   serve the above-named defendants pursuant to Federal Rule of Civil Procedure 4 without payment

13   of costs.

14           IT IS HEREBY RECOMMENDED that all claims other than a claim for excessive force

15   arising under the Fourth Amendment against defendants Arabia, Williams, Lee and Warren as

16   detailed on pages 13 and 14 of plaintiff’s complaint be dismissed.

17           These findings and recommendations are submitted to the United States District Judge

18   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

19   after being served with these findings and recommendations, plaintiff may file written objections

20   with the court and serve a copy on all parties. Such a document should be captioned
21   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

22   failure to file objections within the specified time may waive the right to appeal the District

23   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

24   Dated: August 26, 2019
                                                       _____________________________________
25
                                                       CAROLYN K. DELANEY
26                                                     UNITED STATES MAGISTRATE JUDGE

27   1
     john2221.1
28
                                                        2
 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   HENRY CHARLES JOHNSON, JR,                      No. 2:18-cv-2221 JAM CKD P
12                     Plaintiff,
13          v.                                       NOTICE OF SUBMISSION
14   JOHN ARABIA, et al.,                            OF DOCUMENTS
15                     Defendants.
16

17         Plaintiff submits the following documents in compliance with the court's order filed

18   _____________________:

19         ____           completed summons form

20         ____           completed USM-285 forms

21         ____           copies of the ___________________
                                              Complaint
22

23   DATED:
24

25                                                       ____________________
                                                          Plaintiff
26
27

28
                                                     1
